Citation Nr: 1723307	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of malaria.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1952 to June 1954 and from September 1954 to October 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have active malaria or any current residuals of malaria affecting a bodily system.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for residuals of malaria.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.88b, Diagnostic Code 6304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  Additionally, the Board is satisfied that the Agency of Original Jurisdiction (AOJ) has complied with the specific directives in the Board's previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating or a claim for an increase in a previously assigned rating, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet, App. 505 (2007).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Malaria and Residuals

The Veteran has testified that since discharge from service, he suffers recurrent symptoms of malaria several times each year, including chills, shaking, fatigue, and  excessive perspiration, lasting several days.  Additionally, in his initial application for compensation, the Veteran stated that he lives with returning symptoms to this day.  In his March 2012 Statement in Support of the Claim, he stated that he has recurrence of malaria from time to time.  The Veteran further stated in his September 2013 Form 9 that he still has conditions associated with his malaria.  

In February 2012, a rating decision granted the Veteran's claim for service connection for malaria, effective Mar 21, 1960, but with an evaluation of 0 percent.  

Diagnostic Code 6304 for malaria provides only one compensable disability rating of 100 percent where the malaria is an active disease.  The accompanying note states that "[t]he diagnosis of malaria depends on the identification of the malarial parasites in blood smears. . . . Relapses of malaria must be confirmed by the presence of malarial parasites in blood smears."  It further provides the instruction to rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 and Note (2016).  

The Veteran's October 2011 claim application, as well as his testimony, indicates he was treated for malaria and received a diagnosis in a Mobile Army Surgical Hospital (MASH) unit in South Korea in 1953.  Although admitted to a facility for observation in November 1953 after complaints of fever and malaise, his blood smear for malaria was negative and he returned to duty two days later.  

The Veteran's service treatment records (STRs) reveal that in March 1953, his submission of a blood smear for malaria was annotated as "no specific malaria."  An August 1953 smear was noted as negative.  A November 1953 record of the submission of a smear was reported as "no parasites observed."  The STRs contained further treatment notes for November 1953 and May 1954, indicating that no more smears were taken. 

The Veteran underwent a January 2012 VA examination, during which the examiner noted the Veteran's assertion that he has fever chills and night sweats approximately three to four time yearly.  However, the examiner also noted that the record did not contain other documentation of malaria testing since the Veteran's 1953 diagnosis and, consequently, there was nothing to show if his symptoms related to the initial testing and diagnosis.  The examiner diagnosed the Veteran with malaria, resolved without residuals, with no functional limitations.

The record further indicates that the February 2017 compilation of progress notes  (CAPRI), reflecting the Veteran's treatment from August 2013 to the present, contain no complaints, treatment, tests, assessments, or diagnoses pertaining to malaria. 

Upon remand of this appeal in January 2017, the Veteran was afforded another VA examination in March 2017.  The examiner conducted an in-person examination.  Her notes reflect that she carefully considered the Veteran's statements concerning his current symptoms, as mentioned above.  Moreover, the examiner reviewed the claims file and noted the 1953 diagnosis of malaria.  Nonetheless, the examiner concluded that the Veteran's malaria was inactive and that he had neither symptoms nor residuals which were attributable to the disease.  

She further concluded that it was her opinion that there was insufficient evidence to warrant or confirm a current diagnosis of malaria residuals.  She supported her opinion by noting that (1) malaria had been resolved with the negative malaria smear in November 1953 and (2) there is no documentation of continuing care, consult and treatment for malaria residuals between 1954-2017, a gap of 64 years.  The examiner added that the Veteran's subjective symptoms of night sweating, fatigue, fever, and chills are less likely than not due to or related to malaria residuals and more likely related to the Veteran's other medical conditions of  inadequate treatment of hypothyroidism; a history of atrial fibrillation; a history of congestive heart failure; and uncontrolled diabetes.  The examiner further stated there is insufficient evidence of liver or spleen damage to warrant or confirm malaria.  She added that the VBMS claims file is silent regarding liver and spleen conditions, except for one parameter in a liver function test---the serum glutamic pyruvic transaminase (SGPT), an enzyme normally present in liver cells, which was only minimally elevated and not significant enough to cause liver damage.  The examiner included in her notes the relevant data from this test.  

The Board further notes from the record that the August 2013 CAPRI treatment records contain a clinical memorandum noting the Veteran's reports of symptoms, but adds that he was informed that the only way to prove that those symptoms indicated malaria would be to obtain a thick blood smear when he is febrile.  The Veteran, although so advised, never provided this evidence.  Indeed, as recently as April 2017, the Supplemental Statement of the Case sent to the Veteran informed him that the RO had sent a development letter in February 2017, requesting additional evidence, but it did not receive any.

This decision has set forth the Veteran's testimony and various written statements regarding his symptoms and his belief of the recurrence of malaria.  As stated earlier in the decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses; however, he is not competent to diagnose malaria or determine which symptoms are residuals of malaria, as it is an infectious disease affecting complex systems of the body, best understood by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the reasons stated, the Board finds the record contains no supporting medical findings or opinions that the Veteran has active malaria and, therefore, a compensable rating under Diagnostic Code 6304 is not warranted.  The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to an initial compensable rating for residuals of malaria is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


